Name: Regulation (EEC) No 767/73 of the Commission of 22 February 1973 amending various Regulations in the milk and milk products sector as a result of the decision of the new Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 73 Official Journal of the European Communities No L 77/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 767/73 OF THE COMMISSION of 22 February 1973 amending various Regulations in the milk and milk products sector as a result of the decision of the new Member States THE COMMISSION OF THE EUROPEAN against tariff subheading No ex 04.04 E I ( b ) 2, COMMUNITIES, appears the item 'Austrian Esrom'; whereas this item should therefore be deleted : Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC ) No 804/68 (*) of 27 June 1968 on the common organ ­ ization of the market in milk and milk products, as last amended by the Act ( 2 ) annexed to the Treaty ( 3 ) concerning the Accession of new Member States to the European Economic Community and the Euro ­ pean Atomic Energy Community, in particular Articles 14 (7 ) and 17 (4 ) thereof ; Whereas in the Annex to Commission Regulation (EEC) No 2683/70 (8 ) of 29 December 1970 laying down special procedures for the advance fixing of export refunds on milk and milk products , as last amended by Regulation (EEC) No 2369/71 ( 9 ), are listed the products and their destinations for which there can be no advance fixing of export refunds ; whereas Annex I Part II B ( i ) 7 of the Act amends Annex I to Commission Regulation (EEC) No 1324/68 ( 10 ) of 29 August 1968 laying down special conditions for the export of certain cheeses to Switzerland ; whereas this amendment adds to the list of cheeses exported to Switzerland the Danish cheeses which may be exported to that country under the same conditions as those from the Community as originally constituted ; whereas as regards those products it is undesirable that the possibility of fixing export refunds in advance should exist; whereas the Annex to Regulation (EEC) No 2683 /70 must consequently be amended and added to ; Whereas Annex I, Part II B, ( i ) 1 to the said Act amends Annex II to Council Regulation (EEC) No 823/68 ( 4 ) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products , as last amended by Regulation (EEC) No 2138/72 (5 ); whereas this amendment concerns the deletion of Havarti and Esrom cheeses from CCT subheading 04.04 E I (b ) 2 ; whereas in the Annex to Commission Regulation (EEC) No 1054/68 ( 8 ) of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries , as last amended by Regulation (EEC) No 1295/72 ( 7 ), under the heading for Austria Whereas, pursuant to Article 30 and to Annex II Part II A (d ) 2 and 3, particulars in the languages of the new Member States are to be inserted in the Annexes of, respectively, Commission Regulation (EEC) No 1053/68 (n ) of 23 July 1968 defining the conditions for the admission of certain milk prod ­ C) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 73 , 27. 3 . 1972, p. 14. (3) OJ No L 73 , 27. 3 . 1972, p. 5 . (4) OJ No L 151 , 30 . 6. 1968, p. 3 . (5 ) OJ No L 229 , 7 . 10. 1972, p. 2 . (8) OJ No L 179 , 25. 7. 1968 , p. 25. (7) OJ No L 143 , 23 . 6 . 1972, p. 22. (8) OJ No L 285 , 31 . 12 . 1970, p. 36. O OJ No L 246, 5 . 11 . 1971 , p. 27. ( 10) OJ No L 215 , 30. 8 . 1968 , p. 25. (") OJ No L 179 , 25 . 7. 1968 , p. 17. No L 77/2 Official Journal of the European Communities 26.3.73 whereas the Accession of that country to the Euro ­ pean Communities with effect from 1 January 1973 deprives those special conditions of all purpose ; Whereas the measures provided for is this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1053/68 are replaced by Annex A to this Regulation . Article 2 As from 31 January 1973 the words 'and Austrian Esrom ' appearing under the heading 'Austria' against tariff subheading No 04.04 E I (b ) 2 shall be deleted from the Annex to Regulation (EEC ) No 1054/68 . ucts to certain tariff headings, as last amended by Regulation (EEC) No 742/72 (*), and by Regulation (EEC ) No 1324/68 ; Whereas it is also necessary to add the particulars in the languages of the new Member States to Annexes II and III to Commission Regulation (EEC) No 1579/70 (2) of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain, as last amended by Regulation (EEC) No 2160/70 (3 ); Whereas the Annex to Commission Regulation (EEC) No 2637/70 (4 ) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products , as last amended by Regulation (EEC) No 2031 /72 ( 3 ), contains a table laying down the periods of validity for export licences for butter and for Cheddar and Chester cheese exported to zone E ; whereas, in Commission Regulation (EEC) No 1098/68 (6 ) of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products, as last amended by Regulation (EEC) No 951 /72 (7 ), zone E is defined as consisting of the territories of the United Kingdom of Great Britain and Northern Ireland ; whereas the Accession of the United Kingdom to the European Communities necessitates amendment of the aforesaid Annex; Whereas the Accession of the United Kingdom to the European Communities obviates the need for the first indent of Article 1 of Commission Regulation (EEC) No 588/71 ( 8 ) of 19 March 1971 reducing the periods during which milk products may remain under customs control for advance payment of refunds , which concerns the length of the period of control for butter of a fat content by weight exceed ­ ing 99-5 °/o and the purpose of which was to prevent persons evading the ban of the advance fixing of refunds in respect of exports of these products to the United Kingdom by placing it in hand ; Whereas Commission Regulation (EEC ) No 676/72 (9 ) of 29 March 1972 laying down a special condition for payment of the refund on butter exported to destinations other than zone E lays down certain conditions for exports to the United Kingdom ; Article 3 Annex II to Regulation (EEC ) No 1324/68 is replaced by Annex B to this Regulation . Article 4 Annexes II , III and IV to Regulation (EEC) No 1579/70 are replaced respectively by Annexes C, D and E to this Regulation . Article 5 The Annex to Regulation (EEC ) No 2637/70 is replaced by Annex F to this Regulation . Article 6 With effect from 1 February 1973 the Annex to Regulation (EEC) No 2683/70 shall be amended as follows :  the words 'Havarti, Esrom' shall be deleted from tariff heading No 04.04 E I (b ) 2 ;(!) OJ No L 87, 13 . 4. 1972, p. 14. ( 2 ) OJ No L 172 , 5 . 8 . 1970, p. 26. ( 3) OJ No L 237 , 28 . 10 . 1970, p. 15 , (4) OJ No L 283 , 29 . 12 . 1970, p . 15 .  the list of products appearing against tariff heading No 04.04 E I ( b ) 5 shall be replaced by the following list : 'Butterkase, Danbo, Edam, Elbo, Esrom, Fontal, Fontina, Fynbo, Galantine, Gouda, Harvati, Ita ­ (5 ) OJ No L 219 , 26. 9 . 1972, p. 10. ( 6 ) OJ No L 184, 29. 7 . 1968 , p. 10. ( 7 ) OJ No L 103 , 8 . 5 . 1971 , p. 10. ( 8 ) OJ No L 67, 20. 3 . 1971 , p. 13 . ( s) OJ No L 79, 1 . 4. 1972, p. 84. 26 . 3 . 73 Official Journal of the European Communities No L 77/3 lico , Maribo, Molbo, Mimolette, Samso, St. Pau ­ lin , Tybo and other cheeses with a water content by weight in the non-fatty matter exceeding 52 °/o and less than or equal to 67 °/o .' Article 8 Regulation (EEC) No 676/72 is repealed with effect from 31 January 1973 . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . It shall apply from 1 February 1973 . Article 7 The first indent of Article 1 of Regulation (EEC ) No 588/71 is deleted with effect from 31 January 1973 . . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1973 . For the Commission The President Francois-Xavier ORTOLI N. L 77/4 Official Journal of the European Communities 26 . 3 . 73 ANNEX A CERTIFICAT/BESCHEINIGUNG/CERTIFICATO/CERTIFICAAT/CERTIFIKAT/CERTIFICATE N0 POUR LE FROMAGE DE GLARIS (dit SCHABZIGER) FÃ R GLARNER KRÃ UTER-KÃ SE (sog . SCHABZIGER) PER IL FORMAGGIO DI GLARIS (detto SCHABZIGER) VOOR GLARIS KRUIDKAAS (zgn . SCHABZIGER) FOR GRÃN ALPEOST (sÃ ¥kaldt SCHABZIGER) FOR GLARUS CHEESE (known as SCHABZIGER) L'autoritÃ © compÃ ©tente /Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit/Den kompetente myndighed/The competent authority : certifie que le lot de kilogrammes de produit, faisant 1 objet de la facture n0 du bescheinigt, daÃ  die Sendung vom Kilogramm, fÃ ¼r welche die Rechnung Nr. vorn certifica che la partita di chilogrammi di prodotto , oggetto della fattura n . del bevestigt dat de partij van kilogram van het produkt, waarvoor factuur nr van bekrÃ ¦fter, at sendingen pÃ ¥ kilogram af produktet, anfÃ ¸rt i faktura nr. af certifies that the lot weighing kilogrammes of goods against invoice No of dÃ ©livrÃ ©e par/ ausgestellt wurde durch/emessa da/werd afgegeven door/ udstedt af/issued by : consiste en/ fcesteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : Nom du fromage/Bezeichnung des KÃ ¤ses/Denominazione del formaggio/Naam van de kaas/Ostens betegnelse/Name of the cheese : Glaris (Schabziger ) Pays d'origine/Ursprungsland/Paese d'origine/Land van oorsprong/Oprindelsesland/Country of origin : Pays de destination/Bestimmungsland/Paese destinatario/Land van bestemming/Bestemmelsesland/Country of destination : MatiÃ ¨re premiÃ ¨re : exclusivement lait Ã ©crÃ ©mÃ © de production nationale et additionnÃ © d'herbes finement moulues Rohstoff : ausschlieÃ lich Magermilch nationaler Erzeugung mit Zusatz von feinvermahlenen KrÃ ¤utern Materia prima : esclusivamente latte scremato di produzione nazionale ed aggiunta di erbe finemente tritate Grondstof : uitsluitend afgeroomde melk afkomstig van binnenlandse produkten waaraan fijngemalen kruiden zijn toegevoegd RÃ ¥vare : Udelukkende indenlandsk produceret skummetmÃ ¦lk tilsat fint formalede urter Raw material : exclusively home-produced skimmed milk with finely ground herbs added Lieu et date d'Ã ©mission Signature(s) Ausstellungsort und -datum Unterschrift(en ) Luogo e data d'emissione Firma(e) Plaats en datum van afgifte Handtekening(en ) Sted og dato for udstedelsen Underskrift(er) Place and date of issue Signature(s) Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met de afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency CERTIFICAT/BESCHEINIGUNG/CERTIFICATO/CERTIFICAAT/CERTIFIKAT/CERTIFICATE N ° ( ) POUR LE FROMAGE TILSIT FÃ R TILSITER-KÃ SE PER IL FORMAGGIO TILSIT VOOR TILSIT-KAAS FOR TILSIT-OST FOR TILSIT CHEESE L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit/Den kompetente myndighed/The competent authority certifie que le lot de kilogrammes de produit, faisant l'objet de la facture n0 du bescheinigt, daÃ  die Sendung vom Kilogramm, fÃ ¼r welche die Rechnung Nr. vom certifica che la partita di chilogrammi di prodotto, oggetto della fattura n . del bevestigt dat de partij van kilogram van het produkt, waarvoor factuur nr . van bekrÃ ¦fter, at sendingen pÃ ¥ kilogram af produktet, anfÃ ¸rt i faktura nr. af oertifies that the lot weighing kilogrammes of goods against invoice No of dÃ ©livrÃ ©e par : ausgestellt wurde durch : emessa da : werd afgegeven door : udstedt af : issued by : f 26. 3 . 73 Official Journal of the European Communities No L 77/5 consiste en/besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : MatiÃ ¨re premiÃ ¨re : exclusivement lait de vache de production nationale . Rohstoff : ausschlieÃ lich Kuhmilch nationaler Erzeugung. Materia prima : esclusivamente latte vaccina di produzione nazionale . Grondstof : uitsluitend koemelk van binnenlandse produktie. RÃ ¥vare : udelukkende indenlandsk produceret komrelk Raw material : exclusively home-produced cows' milk. Teneur minimale de la matiÃ ¨re grasse en poids de la matiÃ ¨re sÃ ¨che : Mindestfettgehalt in Gewichtshundertteilen in der Trockenmasse : Tenore minimo di materie grasse in peso della sostanza secca : Minimum vetgehalte, berekend op de droge stof : Mindste fedtindhold i tÃ ¸rstoffet i vÃ ¦gtprocent : Minimum fat content by weight referred to dry matter : Teneur (en poids) en eau dans la matiÃ ¨re non grasse : Wassergehalt in der fettfreien KÃ ¤semasse : Tenore di acqua in peso della materia non grassa : Vochtgehalte in de vetvrije kaasmassa : Vandindhold (i vÃ ¦gtprocent) i den fedtfri ostemasse : Water content by weight of the non-fatty matter : Le produit en question a Ã ©tÃ © fabriquÃ © au (en) Das betreffende Erzeugnis ist in ' Il prodotto in causa Ã ¨ stato fabbricato in Het betreffende produkt is in Den pÃ ¥gÃ ¦ldende vare er fremstillet i (pÃ ¥) The product in question was made in et il sera exportÃ © directement Ã destination de : hergestellt und wird unmittelbar ausgefÃ ¼hrt nach : e sarÃ esportato direttamente verso : geproduceerd en wordt rechtstreeks uitgevoerd naar : og udfÃ ¸res direkte til : and will be exported directly to : Lieu et date d'Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Date and place of issue Signature (s) Unterschrift(en ) Firma (e) Handtekening(en ) Underskrift(er) Signature (s ) Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met de afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency CERTIFICAT/BESCHEINIGUNG/CERTIFICATO/CERTIFICAAT/CERTIFIKAT/CERTIFICATE N0 ( ) POUR LES LAITS SPÃ CIAUX « POUR NOURRISSONS » FÃ R MILCH ZUR ERNÃ HRUNG VON SÃ UGLINGEN PER I TIPI DI LATTE SPECIALE DETTI « PER L'ALIMENTAZIONE DEI LATTANTI » VOOR BIJZONDERE MELK VOOR ZUIGELINGEN FOR SPECIALMÃ LK TIL BÃRN FOR SPECIAL MILK FOR INFANTS L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ coihpetente/De bevoegde autoriteit/Den kompetente myndighed/The competent authority : certifie que le lot de kilogrammes de produit, faisant l'objet de la facture n ° du bescheinigt, daÃ  die Sendung von Kilogramm, fÃ ¼r welche die Rechnung Nr. vom certifica che la partita di chilogrammi di prodotto, oggetto della fattura n . del bevestigt dat de partij van kilogram van het podukt, waarvoor factuur nr van bekrÃ ¦fter, at sendingen pÃ ¥ kilogram af produktet, anfÃ ¸rt i faktura nr. af certifies that the lot weighing kilogrammes against invoice No of dÃ ©livrÃ ©e par/ausgestellt wurde durch/emessa da/werd afgegeven door/ udstedt af/issued by : consiste en/besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : dÃ ©nomination commerciale du produit : handelsÃ ¼bliche Bezeichnung des Erzeugnisses : denominazione commerciale del prodotto : handelsbenaming van het produkt : varens handelsmÃ ¦ssige betegnelse : trade description of the product : Pays d'origine/Ursprungsland/paese d'origine/land van oorsprong/Oprindelsesland/Country of origin : Pays de destinÃ ¤tion/Bestimmungsland/paese destinatario/land van bestemming/Bestemmelsesland/Country of destination : No L 77/6 Official Journal of the European Communities 26.3.73 Teneur en poids de matieres grasses : Fettgehalt : Tenore in peso di materie grasse : Vetgehalte : Fedtindhold : Fat content by weight : ( x )  supÃ ©rieure Ã 10% et infÃ ©rieure ou Ã ©gale Ã 11% pour  mehr als 10 bis einschlieÃ lich 11 Gewichtshundertteile fÃ ¼r  superiore a 10% ed inferiore o uguale a 11% per  meer dan 10 doch niet meer dan 11 gewichtspercenten voor kg  over 10 vÃ ¦gtprocent, men hÃ ¸jst 11 vÃ ¦gtprocent for  exceeding 10% and not exceeding 11% for i1 )  supÃ ©rieure Ã 14,5 % et infÃ ©rieure ou Ã ©gale Ã 15,5 % pour  mehr als 14,5 bis einschlieÃ lich 15,5 Gewichtshundertteile fÃ ¼r  superiore a 14,5% ed inferiore o. uguale a 15,5% per  meer dan 14,5 doch niet meer dan 15,5 gewichtspercenten voor kg  over 14,5 vÃ ¦gtprocent, men hÃ ¸jst 15,5 vÃ ¦gtprocent for  exceeding 14-5% and not exceeding 15-5% for i1 )  supÃ ©rieure Ã 17% et infÃ ©rieure ou Ã ©gale Ã 18% pour  mehr als 17 bis einschlieÃ lich 18 Gewichtshundertteile fÃ ¼r  superiore a 17% ed inferiore o uguale a 18% per  meer dan 17 doch niet meer dan 18 gewichtspercenten voor kg   over 17 vÃ ¦gtprocent, men hÃ ¸jst 18 vÃ ¦gtprocent for  exceeding 17% and not exceeding 18% for f1 )  supÃ ©rieure Ã 23% et infÃ ©rieure ou Ã ©gale Ã 24% pour  mehr als 23 bis einschlieÃ lich 24 Gewichtshundertteile fÃ ¼r  superiore a 23% ed inferiore o uguale a 24% per  meer dan 23 doch niet meer dan 24 gewichtspercenten voor kg  over 23 vÃ ¦gtprocent , men hÃ ¸jst 24 vÃ ¦gtprocent for  exceeding 23 % and not exceeding 24 % for certifie en outre que les produits en cause sont exempts de germes pathogÃ ¨nes et toxicogÃ ¨nes et contiennent moins de 10 000 bactÃ ©ries aÃ ©robies revivifiables et moins de 2 bactÃ ©ries coliformes par gramme et que dans la fabrication de ces produits n'a pas Ã ©tÃ © utilisÃ © d'autre lait que du lait de vache de production nationale . bescheinigt auÃ erdem , daÃ  die vorliegenden Erzeugnisse frei sind von pathogenen und toxicogenen Keimen , mit weniger als 10000 aeroben lebensfÃ ¤higen Bakterien und weniger als 2 Colibakterien im Gramm enthalten , und daÃ  bei der Herstellung dieser Ware nur Kuhmilch nationaler Erzeugung verwendet worden ist . certifica inoltre che i prodotti in questione sono esenti da germi patogeni e tossinogeni e contengono meno di 10 000 batteri aerobi aventi la possibilitÃ di riprendere la loro attivitÃ biologica e meno di 2 batteri coliformi per grammo e che nella fabbricazione di tali prodotti Ã ¨ stato impiegato soltanto latte vaccino di produzione nazionale, verklaart bovendien dat de betrokken produkten vrij zijn van ziekteverwekkende en van toxicogene kiemen en minder dan 10 000 levensvatbare aÃ «roben en minder dan 2 coli ­ bacteriÃ «n per gram bevatten en dat bij de bereiding van deze produkten geen andere melk is gebruikt dan koemelk afkomstig van binnenlandse produktie. bekrÃ ¦fter endvidere, at de pÃ ¥gÃ ¦ldende varer ikke indeholder patogene og toksikogene kim, at de indeholder under 10 000 Ã ¦robe udviklingsdygtige bakterier og under 2 coli ­ forme bakterier pr. gram, og at der ved fremstillingen af denne vare kun er anvendt indenlandsk produceret komÃ ¦lk . certifies furthermore that the products in question are free from toxigenic or pathogenic germs and contain per gramme less than 10 000 revivifiable aerobic bacteria and less than 2 coliform bacteria and that no milk other than home-produced cows ' milk has been used in such products . Lieu et date d'Ã ©mission Signature(s ) Ausstellungsort und -datum Unterschrift(en Luogo e data d'emissione FirmaÃ ­e ) Plaats en datum van afgifte Handtekening(en) Sted og dato for udstedelsen Underskrift(er ) Place and date of issue Signature(s ) Cachet de l'organisme enietteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency CERTIFICAT/BESCHEINÃ GUNG/CERTIFICATO/CERTIFICAAT/CERTIFIKAT/CERTIFICATE N0 ( ) POUR LE FROMAGE APPENZELL FÃ R APPENZELLER PER IL FORMAGGIO APPENZELL VOOR APPENZELL KAAS FOR APPENZELL OST FOR APPENZELL CHEESE L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit / Den kompetente myndighed/The competent authority : certifie que le lot de bescheinigt , daÃ  die Sendung von certifica che la partita di bevestigt dat de partij vati bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit , faisant l'objet de la facture n ° Kilogramm, fÃ ¼r welche die Rechnung Nr . chilogrammi di prodotto, oggetto della fattura n . kilogram van het produkt, waarvoor factuur nr kilogram af produktet , anfÃ ¸rt i faktura nr. kilogrammes of product , against invoice No du vom del van . af of (*) Biffer la mention inutile/Nichtzutreffendes ist zu streichen/ Cancellare la menzione inutile /Doorhalen wat met van toepassing is/ Det ikke gÃ ¦ldende overstreges/Delete where inapplicable 26. 3 . 73 Official Journal of the European Communities No L 77/7 dÃ ©livrÃ ©e par/ausgestellt wurde durch/emessa da/werd afgegeven door/udstedt af/issued by consiste en/besteht aus/consiste in/bestaat uit/bescÃ ¢r af/consists of : Nom du fromage/Bezeichnung des KÃ ¤ses/Denominazione del formaggio/Naam van de kaas/Ostens betegnelse/Name of the. cheese : Appenzell /Appenzeller Pays d'origine/UrsprungsIand/Paese d'origine/Land van oorsprong/Oprindelsesland/Country of origin : Pays de destination/Bestimmungsland/Paese destinatario/Land van bestemming/Bestemmelsesland/Country of destination : MatiÃ ¨re premiÃ ¨re : exclusivement lait de vache de production nationale Rohstoff : ausschlieÃ lich Kuhmilch nationaler Erzeugung Materia prima : esclusivamente latte vaccino di produzione nazionale Grondstof : uitsluitend koemelk afkomstig van binnenlandse produktie RÃ ¥vare : udelukkende indenlandsk produceret komÃ ¦lk Raw material : .exclusively home-produced cows' milk Teneur minimum en matiÃ ¨res grasses en poids de la matiÃ ¨re sÃ ¨che : Mindestfettgehalt in Gewichtshundertteilen in der Trockenmasse : Tenore minimo in materie grasse in peso della sostanza secca : Minimum vetgehalte, berekend op de droge stof : 45% Mindste fedtindhold i torstoffet i vÃ ¦gtprocent : Minimum fat content by weight referred to dry matter : Maturation minimum en mois i1 ) : Mindestreifezeit in Monaten ( l ) : Maturazione minima in mesi i1 ) : Minimumrijpingstijd in maanden i1 ) : 3 Mindste lagringstid i mÃ ¥neder f1 ) : Minimum ripening in months (M : d'un prix franco frontiÃ ¨re du pays exportateur ou d'un prix fob par 100 kg poids net Ã ©gal ou supÃ ©rieur Ã : mit einem Frei-Grenze-Preis des Ausfuhrlandes oder mit einem fob-Preis je 100 kg Eigengewicht von : d'un prezzo franco-frontiera del paese esportatore o d'un prezzo fob per 100 kg di peso netto uguale o superiore a : met een prijs franco-grens uitvoerland of met een f.o.b.-prijs per 100 kg nettogewicht van ten minste : til en pris franco eksportlandets grÃ ¦nse eller en fob-pris pr. 100 kg netto pÃ ¥ mindst : Price free-at-frontier of exporting cQuntry or fob price per 100 kg not over : (2) UC pour kg en meules standard ( 3 ) ; RE oder mehr fÃ ¼r kg in Standardlaiben (3 ) ; u.c. per kg in forme standard (3 ) ; R. E. voor kg in platte cilindrische vorm met standaardgewicht ( 3 ) ; R. E. for kg hele standardoste (3) ; u.a. per kg in standard whole cheeses (3 ) ; (2) UC pour kg en morceaux conditionnÃ ©s sous vide portant la croÃ »te sur un cÃ ´tÃ © au moins , d'un poids net Ã ©gal ou supÃ ©rieur Ã 450 g ; RE oder mehr fÃ ¼r kg in vakuumverpackten StÃ ¼cken , mit Rinde an mindestens einer Seite , mit einem Eigengewicht von 450 g oder mehr ; u.c . per kg in porzioni imballate sotto vuoto aventi ancora la crosta su almeno uno dei lati , di un peso netto uguale o superiore a 450 g ; R. E. voor kg in vacuÃ ¼mverpakte stukken waarvan de korst aan ten minste Ã ©Ã ©n zijde nog aanwezig is , met een netto ­ gewicht van 450 gram of meer ; R.E. for kg i stykker, vakuumpakket, med skorpe pÃ ¥ mindst Ã ©n side og af nettovÃ ¦gt 450 g og derover u.a . per kg in vacuum-packed pieces with the rind on at least one side and of a weight not more than 450 grammes ; (2) UC pour kg en morceaux conditionnÃ ©s sous vide d'un poids net Ã ©gal ou supÃ ©rieur Ã 75 g et infÃ ©rieur ou Ã ©gal Ã 250 g ; RE oder mehr fÃ ¼r kg in vakuumverpackten StÃ ¼cken , mit einem Eigengewicht von 75 g oder mehr , jedoch nicht mehr als 250 Gramm ; u.c . per kg in porzioni imballate sotto vuoto di un peso netto uguale o superiore a 75 grammi ed inferiore o uguale a 250 grammi ; R.E. voor kg in vacuÃ ¼mverpakte stukken met een nettogewicht van ten minste 75 gram doch niet meer dan 250 gram ; R.E. for kg i stykker, vakuumpakket og af nettovÃ ¦gt 75 g og derover, men hÃ ¸jst 250 g ; u.a . per kg in vacuum-packed pieces of a weight not less than 75 grammes and not more than 250 grammes ; dÃ ©clare en outre que , pour les produits en cause, ne sont ni ne seront accordÃ ©es Ã l'acheteur aucune ristourne ou prime ou autre forme de rabais qui puisse avoir pour consÃ © ­ quence d'aboutir Ã une valeur infÃ ©rieure Ã la valeur minimum fixÃ ©e Ã l'importation pour les produits faisant l'objet du prÃ ©sent certificat . erklÃ ¤rt auÃ erdem, daÃ  dem KÃ ¤ufer fÃ ¼r die betreffenden Erzeugnisse keinerlei RÃ ¼ckvergÃ ¼tung oder PrÃ ¤mie oder sonstige PreisnachlÃ ¤sse gewÃ ¤hrt werden noch in Zukunft gewÃ ¤hrt werden , die zur Folge haben kÃ ¶nnen , daÃ  der Mindestwert , der fÃ ¼r die Einfuhr der Erzeugnisse, die Gegenstand dieser Bescheinigung sind , festgesetzt wurde , unterschritten wird. dichiara inoltre che per i prodotti in questione non sono nÃ © saranno concessi all'acquirente sconti o premi o altre forme'di rimborso che possano condurre ad un valore infe ­ riore al valore minimo fissato all'importazione per i prodotti oggetto del presente certificato . verklaart bovendien dat voor de betrokken produkten aan de koper geen enkele reductie , premie of andere vorm van korting is verleend noch zal worden verleend die zou kunnen leiden tot een waarde lager dan de minimumwaarde die is vastgesteld voor de invoer van de produkten die onderwerp zijn van dit certificaat . erklÃ ¦rer desuden , at der for de pÃ ¥gÃ ¦ldende varer hverken er eller vil blive ydet kÃ ¸beren nogen "godtgÃ ¸relse " eller prÃ ¦mie eller anden form for dekort, som kunne fÃ ¸re til en lavere vÃ ¦rdi end den mindstevÃ ¦rdi, der er fastsat for indfÃ ¸rslen af de varer, der er genstand for dette certifikat . declares furthermore that, for the products in question , no premium, refund or any other rebate will be granted to the buyer, which may lead to the products under this cer ­ tificate having a value less than the minimum import value fixed for such products . ( ) Il y a lieu de considÃ ©rer comme maturation le temps rÃ ©el pendant lequel le fromage demeure en cave d'affinage . Als Reifezeit ist die tatsÃ ¤chliche Zeit anzusehen , wÃ ¤hrend der der KÃ ¤se im Reifungskeller verbleibt . Per maturazione deve essere considerato il periodo effettivo durante il quale il formaggio resta in magazzino di stagionatura . Als rijpingstijd dient de werkelijke tijd te worden beschouwd gedurende welke de kaas in de rijpingskelder verblijft . Som lagringstid anses den tid, osten faktisk har ligget i lagringskÃ ¦lder. ' Ripening period' means the actual period the cheese remains in store for ripening . (2) Biffer la mention inutile/Nichtzutreffendes ist zu streichen/Cancellare la menzione inutile/Doorhalen wat niet van toepassing is /Det ikke gÃ ¦ldende overstreges/Delete where inapplicable. (3 ) Sont considÃ ©rÃ ©es comme meules standard, les meules ayant un poids net de 6 kg Ã 8 kg inclus. Als Standardlaibe sind Laibe mit einem Eigengewicht von 6 bis 8 kg anzusehen . Sono considerate come forme (mole) standard le forme aventi un peso netto da 6 a 8 kg compresi . Als kazen van platte cilindrische vorm met standaardgewicht worden beschouwd kazen van platte cilindrische vorm met een nettogewicht van 6 kg inclusief tot en met 8 kg. Som hele standardoste anses oste af flad , cylindrisk form med en nettovÃ ¦gt fra 6 kg^til 8 kg . 'Standard whole cheeses' means whole cheeses weighing between 6 and 8 kg inclusive . No L 77/8 Official Journal of the European Communities 26 . 3 . 73 Lieu et date d'Ã ©mission Signature(s) Ausstellungsort und -datum Unterschrift(en) Luogo e data di emissione Firma(e) Plaats en datum van afgifte Handtekening(en) Sted og dato for udstedelsen , Underskrift(er) Place and date of issue Signature(s) Cachet de l'organisme emetteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met de afgifte belaste bureau Den udstedene myndigheds stempel Stamp of issuing agency CERTIFICAT/BESCHEINIGUNG/CERTIFICATO/CERTIFICAAT/CERTIFIKAT/CERTIFICATE N0 ( ) POUR LES FROMAGES EMMENTAL, GRUYÃ RE, SBRINZ OU BERGKÃ SE FÃ R EMMENTALER, GREYERZER, SBRINZ ODER BERGKÃ SE PER I FORMAGGI EMMENTAL, GRUYÃ RE, SBRINZ O BERGKÃ SE VOOR EMMENTALER-, GRUYÃ RE-, SBRINZ KAAS OF BERGKÃ SE FOR OSTETYPERNE EMMENTAL, GRUYÃ RE, SBRINZ FELLER BERGKÃ SE FOR EMMENTALER, GRUYÃ RE, SBRINZ OR BERGKÃ SE CHEESE L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit/Den kompetente myndighed/The competent authrority : certifie que le lot de kilogrammes de produit, faisant l'objet de la facture n0 du bescheinigt, daÃ  die Sendung von Kilogramm, fÃ ¼r welche die Rechnung Nr. vom certifica che la partita di chilogrammi di prodotto, oggetto della fattura n . del bevestigt dat de partij van kilogram van het produkt, waarvoor factuur nr van . bekrÃ ¦fter, at sendingen pÃ ¥ kilogram af produktet, anfÃ ¸rt i faktura nr. af certifies that the lot weighing kilogrammes of goods, against invoice No of dÃ ©livrÃ ©e par/ausgestellt wurde durch/emessa da/werd afgegeven door/udstedt af/issued by : consiste en/besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : Nom du fromage/Bezeichnung des KÃ ¤ses/DenominÃ ¥zione del formaggio/Naam van de kaas/Ostens betegnelse/Name of cheese ^): Pays d'origine/Ursprungsland/Paese d'origine/Land van oorsprong/OprindelsesIand/Country of origin : Pays de destination/Bestimmungsland/Paese destinatario/Land van bestemming/Bestemmelsesland/Country of destination : MatiÃ ¨re premiÃ ¨re : exclusivement lait de vache de production nationale Rohstoff : ausschlieÃ lich Kuhmilch nationaler Erzeugung Materia prima : esclusivamente latte vaccino di produzione nazionale Grondstof : uitsluitend koemelk afkomstig van binnenlandse produktie RÃ ¥vare : udelukkende indenlandsk produceret komaelk Raw material : exclusively home-produced cows' milk Teneur minimum en matiÃ ¨res grasses en poids de la matiÃ ¨re sÃ ¨che : Mindestfettgehalt in Gewichtshundertteilen in der Trockenmasse : Tenore minimo in materie grasse in peso della sostanza secca : Minimum vetgehalte in gewichtspercenten berekend op de droge stof : 45% Mindste fedtindhold i tÃ ¸rstoffet i vÃ ¦gtprocent : Minimum fat content by weight referred to dry matter : Maturation minimum en mois (2 ) : Mindestreifezeit in Monaten (2 ) : Maturazione minima in mesi (2 ) : Minimumrijpingstijd in maanden (2 ) : 3 Mindste lagringstid i mÃ ¥neder (2 ) : Minimum ripening period in months (2 ) : d'un prix franco frontiÃ ¨re du pays exportateur ou d'un prix fob par 100 kg poids net Ã ©gal ou supÃ ©rieur Ã : mit einem Frei-Grenze-Preis des Ausfuhrlandes oder mit einem fob-Preis je 100 kg Eigengewicht von : d'un prezzo franco frondera del paese esportatore o d'un prezzo fob per 100 kg di peso netto uguale o superiore a : met een prijs franco-grens uitvoerland of met een f.o.b.-prijs per 100 kg nettogewicht van ten minste : til en pris franco eksportlandets grÃ ¦nse eller en fob-pris pr. 100 kg netto pÃ ¥ mindst : price free-at-frontier of exporting country or fob price per 100 kg net weight not less than : &lt;3) UC pour kg en meules standardi ); RE oder mehr fÃ ¼r kg in Standardlaiben (4 ) ; u.c . per kg in forme standard (4); R.E. voor kg in platte cilindrische vorm met standaardgewicht (4) R.E. for kg hele standardoste (4) ; u.a . per kg in standard whole cheeses (4); 26 . 3 . 73 Official Journal of the European Communities No L 77/9 ( 3 ) ( 3 ) . UC pour RE oder mehr fÃ ¼r u.c. per R.E. voor R.E. for u.a. per .. UC pour RE oder mehr fÃ ¼r u.c . per R.E. voor R.E. for u.a. per ..UC pour RE oder mehr fÃ ¼r u.c. per R.E. voor R.E. for u.a. per kg en morceaux conditionnÃ ©s sous vide portant la croÃ »te sur un cÃ ´tÃ © au moins, d'un poids net Ã ©gal ou supÃ ©rieur Ã 1 kg et infÃ ©rieur Ã 5 kg ; kg in vakuumverpackten StÃ ¼cken, mit Rinde an mindestens einer Seite, mit einem Eigengewicht von 1 kg oder mehr, jedoch weniger als 5 kg ; kg in porzioni imballate sotto vuoto aventi ancora la crosta su almeno uno dei lati, di un peso netto uguale o superiore a 1 kg e inferiore a 5 kg ; kg in vacuÃ ¼mverpakte stukken waarvan de korst aan ten minste Ã ©Ã ©n zijde nog aanwezig is, met een netto ­ gewicht van 1 kg of meer doch minder dan 5 kg ; kg i stykker, vakuumpakket, med skorpe pÃ ¥ mindst Ã ©n side og af nettovÃ ¦gt 1 kg og derover, men under 5 kg ; ..... kg in vacuum-packed pieces with the rind on one side at least, and of a weight not less than 1 kg or more than 5 kg ; kg en morceaux conditionnÃ ©s sous vide portant la croÃ »te sur un cÃ ´tÃ © au moins, d'un poids net Ã ©gal ou supÃ ©rieur Ã 450 g ; kg in vakuumverpackten StÃ ¼cken, mit Rinde an mindestens einer Seite, mit einem Eigengewicht von 450 g oder mehr ; kg in porzioni imballate sotto vuoto aventi ancora la crosta su almeno uno dei lati , di un peso netto uguale o superiore a 450 grammi ; kg in vacuÃ ¼mverpakte stukken waarvan de korst aan ten minste Ã ©Ã ©n zijde nog aanwezig is, met een netto ­ gewicht van 450 gram of meer ; kg i stykker, vakuumpakket, med skorpe pÃ ¥ mindst Ã ©n side og af nettovÃ ¦gt 450 g og derover ; kg in vacuum-packed pieces with the rind. on one side at least and of a weight not less than 450 grammes ; kg en morceaux conditionnÃ ©s sous vide, d'un poids net Ã ©gal ou supÃ ©rieur Ã 75 g et infÃ ©rieur ou Ã ©gal Ã 250 g ; kg in vakuumverpackten StÃ ¼cken mit einem Eigengewicht von 75 g oder mehr, jedoch nicht mehr als 250 g ; kg in porzioni imballate sotto vuoto, di un peso netto uguale o superiore a 75 grammi ed inferiore o uguale a 250 grammi ; kg in vacuÃ ¼mverpakte stukken met een nettogewicht van ten minste 75 gram doch niet meer dan 250 gram ; kg i stykker, vakuumpakket, og af nettovÃ ¦gt 75 g og derover, men hÃ ¸jst 250 g ; kg in vacuum-packed pieces, of a weight not less than 75 grammes and not more than 250 grammes ; (3) dÃ ©clare en outre que, pour les produits en cause, ne sont ni ne seront accordÃ ©es Ã 1 acheteur aucune ristourne ou prime ou autre forme de rabais qui puisse avoir pour consÃ © ­ quence d'aboutir Ã une valeur infÃ ©rieure Ã la valeur minimum fixÃ ©e Ã l'importation pour les produits faisant l'objet du prÃ ©sent certificat. erklÃ ¤rt auÃ erdem, daÃ  dem KÃ ¤ufer fÃ ¼r die betreffenden Erzeugnisse keinerlei RÃ ¼ckvergÃ ¼tung oder PrÃ ¤mie oder sonstige PreisnachlÃ ¤sse gewÃ ¤hrt werden noch in Zukunft ge ­ wÃ ¤hrt werden, die zur Folge haben kÃ ¶nnen, daÃ  der Mindestwert, der fÃ ¼r die Einfuhr der Erzeugnisse, die Gegenstand dieser Bescheinigung sind, festgesetzt wurde, unter ­ schritten wird. dichiara inoltre che per i prodotti in questione, non sono nÃ © saranno concessi all'acquirente sconti o premi o altre forme di rimborso che possano condurre ad un valore in ­ feriore al valore minimo fissato all'importazione per i prodotti oggetto del presente certificato. verklaart bovendien dat voor de betrokken produkten aan de koper geen enkele reductie, premie of andere vorm van korting is verleend noch zal worden verleend die zou kunnen leiden tot een waarde lager dan de minimumwaarde die is vastgesteld voor de invoer van de produkten die onderwerp zijn van dit certificaat. erklÃ ¦rer desuden, at der for de pÃ ¥gÃ ¦ldende varer hverken er eller vil blive ydet kÃ ¸beren nogen godtgÃ ¸relse eller prÃ ¦mie eller anden form for dekort, som kunne fÃ ¸re til en lavere vÃ ¦rdi end den mindstevÃ ¦rdi, der er fastsat for indfÃ ¸rslen af de varer, der er genstand for dette certifikat . declares furthermore that, for the products in question, no premium, refund or any other rebate will be granted to the buyer, which may lead to the products under this certi ­ ficate having a value less than the minimum import value fixed for such products . Lieu et date 'd emission Ausstellungsort und -datum Luogo e data di emissione Plaats en datum van afgifte . Sted og dato for udstedelsen Place and date of issue signature(s) Unterschrift(en) Firma(e) Handtekening (en) Underskrift (er) Signature(s) Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met de afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency (*) Indiquer la dÃ ©nomination du fromage : Emmental ou GruyÃ ¨re ou Sbrinz ou BergkÃ ¤se/Angabe der Bezeichnung des KÃ ¤ses : Emmentaler oder Greyerzer oder Sbrinz oder BergkÃ ¤se Indicare la denominazione del formaggio : Emmental o GruyÃ ¨re o Sbrinz o BergkÃ ¤se/De benaming van de kaas aangeven : Emmentaler of GruyÃ ¨re of Sbrinz of BergkÃ ¤se Ostens betegnelse angives : Emmental eller GruyÃ ¨re eller Sbrinz eller BergkÃ ¤se/Give description of cheese : Emmentaler or GruyÃ ¨re or Sbrinz or BergkÃ ¤se (2 ) Il y a lieu de considÃ ©rer comme maturation le temps rÃ ©el pendant lequel le fromage demeure en cave d'affinage . Als Reifezeit ist die tatsÃ ¤chliche Zeit anzusehen , wÃ ¤hrend der der KÃ ¤se im Reifungskeller verbleibt . Per maturazione deve essere considerato il periodo effettivo durante il quale il formaggio resta in magazzino di stagionatura . Als rijpingstijd dient de werkelijke tijd te worden beschouwd gedurende welke de kaas in de rijpingskelder verblijft. Som lagringstid anses den tid, osten faktisk har ligget i lagringskÃ ¦lder. 'Ripening period ' means the actual period the cheese remains in store for ripening. Ã Biffer la mention inutile/Nichtzutreffendes ist zu streichen/Cancellare la menzione inutile/Doorhalen wat niet van toepas g is /Det ikke gÃ ¦ldende overstreges/Delete where inapplicable (4) Sont considÃ ©rÃ ©es comme meules standard, les meules ayant les poids net suivants/Als Standardlaibe sind Laibe mit folgendem Eigengewicht anzusehen :  Emmental : de 60 kg Ã 130 kg inclus  Emmentaler : von 60 bis 130 kg  GruyÃ ¨re et Sbrinz : de 20 kg Ã 45 kg inclus  Greyerzer und Sbrinz : von 20 bis 45 kg  BergkÃ ¤se : de 20 kg Ã 60 kg inclus  BergkÃ ¤se : von 20 bis 60 kg Sono considerate come forme standard, le forme che hanno il seguente peso netto/Als kazen van platte cilindrische vorm met standaardgewicht worden beschouwd kazen van platte cilindrische vorm met de volgende nettogewichten :  Emmental : da 60 a 130 kg compresi  Emmentaler : van 60 kg tot en met 130 kg  GruyÃ ¨re e Sbrinz : da 20 a 45 kg compresi  GruyÃ ¨re en Sbrinz : van 20 kg tot en met 45 kg  BergkÃ ¤se : da 20 a 60 kg compresi  BergkÃ ¤se : van 20 kg tot en met 60 kg Som hele standardoste anses oste af flad , cylindrisk form med fÃ ¸lgende nettovÃ ¦gt/'Standard whole cheeses' means whole cheeses whose net weight is as follows :  Emmental : fra 60 kg til 130 kg  Emmentaler : from 60 kg to 130 kg inclusive  GruyÃ ¨re og Sbrinz : fra 20 kg til 45 kg  GruyÃ ¨re and Sbrinz : from 20 kg to 45 kg inclusive  BergkÃ ¤se : fra 20 kg til 60 kg  BergkÃ ¤se : from 20 kg to 60 kg inclusive No L 77/10 Official Journal of the European Communities 26 . 3 . 73 CERTIFICAT/BESCHEINIGUNG/CERTIFICATO/CERTIFICAAT/CERTIFIKAT/CERTIFICATE N0 ( ) POUR LES FROMAGES FONDUS FÃ R SCHMELZKÃ SE UND SCHMELZKÃ SEZUBEREITUNGEN PER I FORMAGGI FUSI VOOR SMELTKAAS FOR SMELTEOST PROCESSED CHEESES L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit/Den kompetente myndighed/The competent authority : certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit, faisant l'objet de la facture n0 Kilogramm, fÃ ¼r welche die Rechnung Nr. chilogrammi di prodotto, oggetto della fattura n . kilogram van het produkt, waarvoor factuur nr kilogram af produktet, anfÃ ¸rt i faktura nr. kilogrammes of product, against invoice No du vom del van . af of dÃ ©livrÃ ©e par/ausgestellt wurde durch/emessa da/werd afgegeven door/udstedt af/issued by consiste en/besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : dÃ ©nomination commerciale du produit : handelsÃ ¼bliche Bezeichnung des Erzeugnisses : denominazione commerciale del prodotto : handelsbenaming van het produkt : ; varens handelsmÃ ¦ssige betegnelse : trade description of the product : Pays d'origine/Ursprungsland/Paese d'origine/ Land van oorsprong/Oprindelsesland/Country of origin : Pays de destination/Bestimmungsland/Paese destinatario/ Land van bestemming/ Bestemmelsesland/Country of destination : teneur minimum en matiÃ ¨res grasses en poids de la matiÃ ¨re sÃ ¨che : Mindestfettgehalt in der Trockenmasse : tenore minimo in materie grasse in peso della sostanza secca : minimum vetgehalte , berekend op de droge stof : Mindste fedtindhold i tÃ ¸rstoffet : minimum fat content by weight referred to dry matter : i1 )  infÃ ©rieure ou Ã ©gale Ã 48% pour la totalitÃ © des portions ou des tranches pour :  nicht mehr als 48 Gewichtshundertteile fÃ ¼r die Gesamtheit der Einzelportionen der Scheiben fÃ ¼r :  inferiore o uguale al 48 % per il totale delle porzioni o delle fette per :  niet meer dan 48 gewichtspercenten voor het totale aantal afzonderlijke stukjes of schijven voor : kg  48 vÃ ¦gtprocent og derunder, gÃ ¦ldende for alle portionerne eller skiverne for :  not more than 48% for all the portions or slices for : 11 )  infÃ ©rieure ou Ã ©gale Ã 48% pour les cinq sixiÃ ¨mes de la totalitÃ © des portions ou des tranches , et ne dÃ ©passant pas 56% pour le sixiÃ ¨me restant :  nicht mehr als 48 Gewichtshundertteile fÃ ¼r 5/6 der Gesamtheit der Einzelportionen oder Scheiben und nicht mehr als 56 Gewichtshundertteile fÃ ¼r das verbleibende Sechstel fÃ ¼r :  inferiore o uguale al 48% per i 5/6 del totale delle porzioni o delle fette o non superiore al 56% per il 6 ° restante :  niet meer dan 48 gewichtspercenten voor 5/6 van het totale aantal afzonderlijke stukjes of schijven en niet meer dan 56 gewichtspercenten voor het resterende 1 /6 deel voor : kg  48 vÃ ¦gtprocent og derunder, gÃ ¦ldende for 5/6 af portionerne eller skiverne tilsammen , og 56 vÃ ¦gtprocent og derunder gÃ ¦ldende for den sidste sjettedel for :  not more than 48 % for five sixths of the portions or slices , and not exceeding 56% for the remaining sixth for : i 1 )  supÃ ©rieure Ã 48% et infÃ ©rieure Ã 56% pour la totalitÃ © des portions ou des tranches pour :  mehr als 48 , jedoch nicht mehr als 56 Gewichtshundertteile fÃ ¼r die Gesamtheit der Einzelportionen oder Scheiben fÃ ¼r :  superiore al 48% ed inferiore o uguale al 56% per il totale delle porzioni o delle fette per :  meer dan 48 , doch niet meer dan 56 gewichtspercenten voor het totale aantal afzonderlijke stukjes of schijven voor : kg  Over 48 vÃ ¦gtprocent , men hÃ ¸jst 56 vÃ ¦gtprocent, gÃ ¦ldende for alle portionerne eller skiverne for :  over 48% and not more than 56% for all the portions or slices for : d'un prix franco frontiÃ ¨re du pays exportateur ou d'un prix fob de UC ou plus par 100 kg poids net mit einem Frei-Grenze-Preis des Ausfuhrlandes oder mit einem fob-Preis vom RE oder mehr je 100 kg Eigengewicht d'un prezzo franco frontiera del paese esportatore o d'un prezzo fob di u.c. o piÃ ¹ per 100 kg di peso netto met een prijs franco-grens uitvoerland of met een f.o .b . -prijs van R.E. of meer per 100 kg nettogewicht til en pris franco eksportlandets grÃ ¦nse eller en fob-pris pÃ ¥ R.E. og derover pr. 100 kg netto price free-at-frontier of the exporting country or fob price not less than u.a . per 100 kg net weight conditionnÃ ©s (en boÃ ®tes ou en tranches) pour la vente au dÃ ©tail (2) in Aufmachung (in Schachteln oder in Scheiben ) fÃ ¼r den Einzelverkauf (2) condizionato (in scatole o in fette) per la vendita al minuto (2) in een opmaak (in dozen of in schijven ) voor de verkoop in het klein (2) I detailsalgspakninger (i Ã ¦sker eller i skiver ) ( 2 ) packed (in boxes or slices) for retail sale (2 ) certifie en outre/bescheinigt auÃ erdem/certifica inoltre/verklaart bovendien / bekrÃ ¦fter endvidere/certifÃ ¬es furthermore :  que dans la fabrication des produits en cause en sont pas entrÃ ©s d'autres fromages que l'Emmental , le GruyÃ ¨re et 1'Appenzell et , Ã ©ventuellement, Ã titre additionnel, du Glaris aux herbes (dit Schabziger), de production nationale ;  daÃ  bei der Herstellung der betreffenden Erzeugnisse keine anderen KÃ ¤sesorten als Emmentaler, Greyerzer und Appenzeller und gegebenenfalls als Zusatz Glarner KrÃ ¤uter ­ kÃ ¤se (sogenannter Schabziger), jeweils nationaler Erzeugung, verwendet worden sind ;  che nella fabbricazione dei prodotti in questione non sono stati impiegati altri formaggi che l'Emmental , il GruyÃ ¨re e l'Appelzell ed eventualmente, a titolo aggiuntivo, Glaris alle erbe (detto Schabziger), di produzione nazionale ;  dat bij de bereiding van de betrokken produkten geen andere kaassoorten zijn verwerkt dan Emmentaler-, GruyÃ ¨rekaas en Appenzell , ook indien daaraan Glaris kruidkaas (zg. Schabziger) is toegevoegd, welke in het binnenland werden geproduceerd ;  at de pÃ ¥gÃ ¦ldende varer er fremstillet udelukkende af indenlandsk produceret ost af typerne Emmental , GruyÃ ¨re og Appenzell , ogsÃ ¥ med tilsÃ ¦tning af grÃ ¸n alpeost (sÃ ¥kaldt (Schabziger) ;  that in the making of the products in question no cheeses have been used other than home produced Emmentaler, GruyÃ ¨re and Appenzell and possibly as an addition , Glarus herb cheese (known as Schabziger) ; 26. 3 . 73 Official Journal of the European Communities No L 77/11  que, pour les produits en cause, ne sont ni ne seront accordÃ ©es Ã l'acheteur aucune ristourne ou prime ou autre forme de rabais qui puisse avoir pour consÃ ©quence d'aboutir Ã une valeur infÃ ©rieure Ã la valeur minimum fixÃ ©e Ã l'importation pour les produits faisant l'objet du prÃ ©sent certificat .  daÃ  bei der Ausfuhr des betreffenden Erzeugnisses dem KÃ ¤ufer keinerlei RÃ ¼ckvergÃ ¼tung oder sonstige PreisnachlÃ ¤sse gewÃ ¤hrt werden noch in Zukunft gewÃ ¤hrt werden, die zur Folge haben kÃ ¶nnen, daÃ  der Mindestwert, der fÃ ¼r die Einfuhr der Erzeugnisse, die Gegenstand dieser Bescheinigung sind , festgesetzt wurde, unterschritten wird .  che per i prodotti in questione non sono nÃ © saranno concessi all'acquirente sconti o premi o altre forme di rimborso che possano condurre ad un valore inferiore al valore minimo fissato all'importazione per i prodotti oggetto del presente certificato .  dat voor debe trokken produkten aan de koper geen reductie , premie of andere vorm van korting is verleend noch zal worden verleend die zou kunnen leiden tot een waar ­ de lager dan de minimumwaarde die is vastgesteld voor de invoer van de produkten die onderwerp zijn van dit certificaat .  at der for de pÃ ¥gÃ ¦ldende varer hverken er eller vil blive ydet kÃ ¸beren nogen godtgÃ ¸relse eller prÃ ¦mie eller anden form for dekort , som kunne fÃ ¸re til en lavere vÃ ¦rdi end den mindstevÃ ¦rdi , der er fastsat for indfÃ ¸rslen af de varer, der er genstand for dette certifikat .  that for the products in question , no premium, refund or any other rebate will be granted to the buyer, which may lead to the products under this certificate having a value less than the minimum import value fixed for such products . Lieu et date d'Ã ©mission Signature(s) Ausstellungsort und -datum Unterschrift(en ) Luogo e data di emissione Firma(e) Plaats en dattÃ ­m van afgifte Handtekening(en) Sted og dato for udstedelsen Underskrift (er ) Place and date of issue Signature ( s ) Cachet de 1 organisme emetteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met de afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency (x) Biffer la mention inutile/Nichtzutreffendes ist zu streichen/Cancellare la menzione inutile/Doorhalen wat niet van toepassing is/Det ikke gÃ ¦ldende overstreges/Delete where inapplicable . (2) On entend par fromages conditionnÃ ©s (en boÃ ®tes ou en tranches) pour la vente au dÃ ©tail , les fromages de l'espÃ ¨ce prÃ ©sentÃ ©s en portions individuelles ou en tranches et condi ­ tionnÃ ©s exclusivement sous l'une des trois formes suivantes : Als KÃ ¤se in Aufmachungen (in Schachteln oder in Scheiben ) fÃ ¼r den Einzelverkauf gilt nur KÃ ¤se in Einzelportionen oder in Scheiben , aufgemacht in einer der drei nach ­ stehenden Verpackungsarten : Per formaggi condizionati (in scatole o in fette ) per la vendita al minuto , si intendono i formaggi della specie presentati in porzioni singole o in fette e condizionati esclusi ­ vamente in una delle tre forme seguenti : Onder kaas in een opmaak (in dozen of in schijven) voor de verkoop in het klein wordt verstaan de kaas welke wordt aangeboden in afzonderlijke stukjes of in schijven en welke uitsluitend op een van de drie hierna omschreven wijzen is verpakt : Som smelteost i detailsalgspakninger (i Ã ¦sker eller i skiver) anses kun ost i portioner eller skiver, pakket i en af de tre nedenstÃ ¥ende emballageformer : 'Packed cheeses (in boxes or slices ) for retail sale' means cheeses of the type offered as individual portions or slices and packed in one of the following ways : 1 , en boÃ ®tes (y compris les emballages spÃ ©ciaux en matiÃ ¨re plastique artificielle comportant des alvÃ ©oles pour chaque portion ) : contenant in Schachteln (einschlieÃ lich SpezialumschlieÃ ungen aus Kunststoff mit Vertiefungen fÃ ¼r jede Portion) ; in scatole (ivi compresi gli imballaggi speciali in materia plastica artificiale dotati di alveoli per ogni porzione) contenenti : in dozen (daaronder begrepen speciale verpakkingen van kunstmatige plastische stoffen , waarin voor ieder stukje een holte is aangebracht) : Ã ¦sker (herunder specialemballager af plast med fordybninger til hver portion ) : circular or semi-circular boxes containing :  au moins 3 et au plus 12 portions individuelles et n'excÃ ©dant pas un poids net global de 250 g ou  d'un contenu net n'excÃ ©dant pas 56 g ;  mit mindestens 3 und hÃ ¶chstens 12 Einzelportionen und einem Gesamteigengewicht von hÃ ¶chstens 250 g oder  mit einem Eigengewicht von hÃ ¶chstens 56 g ;  almeno 3 o al massimo 12 porzioni singole e non superiori al peso netto complessivo di 250 grammi , oppure  di un contenuto netto non superiore a 56 grammi ;  met ten minste 3 of ten hoogste 12 afzonderlijke stukjes en met een totaalgewicht van maximaal 250 gram of  met een netto-inhoud van ten hoogste 56 gram ;  indeholdende mindst 3 og hÃ ¸jst 12 portioner og med en samlet nettovÃ ¦gt af 250 g og derunder , eller  af nettovÃ ¦gt 56 g og derunder ;  at least 3 oir at most 12 individual portions and not exceeding a total net weight of 250 grams , or  a single portion not exceeding 56 grammes net weight : 2 , en boÃ ®tes circulaires ou polygonales (autres que carrÃ ©es ou rectangulaires) contenant au moins 12 portions individuelles , le poids · net global Ã ©tant compris entre 450 g et 1000 g ; kreisfÃ ¶rmige oder viereckige Schachteln (ausgenommen vier- oder rechteckige Schachteln ) mit mindestens 12 Einzelportionen und einem Gesamteigengewicht von min ­ destens 450 g oder hÃ ¶chstens 1 000 g ; in scatole circolari o poligonali (altre che quadrate o rettangolari) contenenti almeno 12 porzioni singole il cui peso complessivo sia compreso tra 450 grammi e 1 000 grammi ; in cirkelvormige of veelhoekige (andere dan vierkante of rechthoekige) dozen die ten minste 12 afzonderlijke stukjes bevatten waarvan het totaalgewicht ten minste 450 gram, doch niet meer dan 1 000 gram netto bedraagt ; cirkelformede eller mangekantede (andre end kvadratiske eller rektangulÃ ¦re) Ã ¦sker indeholdende mindst 12 portioner og med en samlet nettovÃ ¦gt af mindst 450 g, men hÃ ¸jst 1 000 g ; circular or polygonal boxes (other than square or rectangular boxes) containing at least 12 individual portions , the total net weight ranging between 450 grammes and 1 000 grams ; 3 , en tranches emballÃ ©es isolÃ ©ment sous feuilles d'aluminium et d'un poids net unitaire ne dÃ ©passant pas 30 g . einzeln in Aluminiumfolie verpackte Scheiben mit einem Eigengewicht von 30 g oder weniger. in fette imballate singolarmente in fogli di alluminio di peso netto unitario non superiore a 30 grammi . in schijven die elk afzonderlijk zijn verpakt in aluminiumfolie en waarvan het gewicht per eenheid 30 gram netto niet overschrijdt . enkelte skiver pakket i aluminiumfolie og med en nettovÃ ¦gt af 30 g og derunder . slices packed singly in aluminium foil and each weighing not more than 30 grams . No L 77/12 Official Journal of the European Communities 26.3.73 ANNEX B ANNEXE II / ANLAGE II / ALLEGATO II / BIJLAGE II / BILAG II / ANNEX II Titre pour l'exportation de certains fromages vers la Suisse Bescheinigung fÃ ¼r die Ausfuhr bestimmter KÃ ¤sesorten in die Schweiz Titolo per l'esportazione di alcuni formaggi verso la Svizzera Verklaring voor de uitvoer van bepaalde kaassoorten naar Zwitserland Attest for udfÃ ¸rsel af visse ostetyper til Schweiz Certificate for the export of certain cheeses to Switzerland Original / Original / Originale / Origineel / Original / Original (copie / Durchschrift / copia / kopie / kopi / copy) Titre n0 Bescheinigung Nr. Titolo n. Verklaring nr. Attest nr. Certificate No Ã tat membre exportateur AusfÃ ¼hrender Mitgliedstaat Stato membro esportatore Lid-Staat van uitvoer Eksporterende medlemsstat Exporting Member State L'organisme competent Die zustÃ ¤ndige Stelle L'organismo competente De bevoegde instantie Den kompetente myndighed The competent authority certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter , at sendingen pÃ ¥ certifies that the consignment of kg net kg netto kg netto kg netto kg netto kg net faisant l'objet de la (des) facture(s) n0 Gegenstand der Rechnung(en) Nr. oggetto della(e) fattura(e) n . onderwerp zijnde van factuur(uren ) nr . anfÃ ¸rt i faktura nr. covered by invoice(s) No du vom del van af of exporte par ausgefÃ ¼hrt durch esportata da uitgevoerd door (*) udfÃ ¸rt af exported by consiste en besteht aus consiste in bestaat uit bestÃ ¥r af consists of (*) Nom et prÃ ©nom ou raison sociale et adresse complÃ ¨te de l'exportateur . Name und Vorname oder Firma und vollstÃ ¤ndige Adresse des AusfÃ ¼hrers . Nome e cognome o ragione sociale e indirizzo completo dell'esportatore. Naam en voornaam of firmanaam en volledig adres van de exporteur . EksportÃ ¸rens navn og fornavn eller firmanavn og fuldstÃ ¦ndige adresse. Full name or business name and full address of the exporter . 26. 3 . 73 Official Journal of the European Communities No L 77/13 N ° d'ordre Lfd. Nr. N. d'ordine Volgnr. LÃ ¸benr. No of order Colis / Sendung / Colli / Colli / Kolli / Packages DÃ ©nomination du fromage Bezeichnung des KÃ ¤ses Denominazione del formaggio Omschrijving van de kaassoort Ostens betegnelse Name of cheese Poids net Netto ­ gewicht Peso netto Netto ­ gewicht NettovÃ ¦gt Net weight kg Marques et nos Marken und Nummern Marche e numeri Merken en nummers MÃ ¦rker og numre Marks and Nos Nombre et nature Anzahl und Art Numero e specie Aantal en aard Antal og art Number and nature dÃ ©clare en outre que , si les autres conditions sont remplies, les produits en cause bÃ ©nÃ ©ficieront de la restitution valable pour les exportations vers la Suisse le jour au cours duquel le service des douanes accepte l'acte par lequel le dÃ ©clarant manifeste sa volontÃ © de procÃ ©der Ã l'exportation des produits vers la Suisse. bestÃ ¤tigt auÃ erdem, daÃ  bei Vorliegen der Ã ¼brigen Voraussetzungen fÃ ¼r die betreffenden Erzeug ­ nisse die Erstattung gezahlt wird, die an dem Tag fÃ ¼r Ausfuhren in die Schweiz gilt, an dem die Zollstelle die ErklÃ ¤rung annimmt, durch die der ErklÃ ¤rende seinen Willen kundgibt, die Erzeug ­ nisse nach der Schweiz auszufÃ ¼hren . dichiara inoltre che, se le altre condizioni sono soddisfatte , i prodotti in causa beneficeranno della restituzione valida per le esportazioni verso la Svizzera il giorno nel quale il servizio delle dogane accetta l'atto con il quale il dichiarante manifesta la sua volontÃ di procedere all'esporta ­ zione dei prodotti verso la Svizzera . verklaart bovendien dat, indien aan de overige voorwaarden is voldaan, voor de betrokken pro ­ dukten de restitutie zal worden toegekend welke voor uitvoer naar Zwitserland geldt op de dag waarop de douanedienst het document in ontvangst neemt waarbij de declarant zijn voornemen te kennen geeft over te gaan tot uitvoer van de produkten naar Zwitserland. erklÃ ¦rer endvidere, at der, sÃ ¥fremt de Ã ¸vrige betingelser er opfyldt for de pÃ ¥gÃ ¦ldende varer, vil blive udbetalt den restitution, der gÃ ¦lder for udfÃ ¸rsel til Schweiz den dag, da toldstedet mod ­ tager det dokument, hvorved anmelderen giver udtryk for sit Ã ¸nske om at udfÃ ¸re varerne til Schweiz. and declares that, if the other conditions are satisfied, the products in question will quality for the refund applicable to exports to Switzerland on the day on which the customs authorities accept the declaration whereby the person making it affirms his intention of exporting the products to Switzerland. Lieu et date d'Ã ©mission Ausstellungsort und -datum Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Date limite de validitÃ © Letztes GÃ ¼ltigkeitsdatum Data limite di validitÃ Laatste datum van geldigheid Sidste gyldighedsdato Expiry date Cachet de l'organisme emetteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Signature / Unterschrift / Firma / Handtekening / Stempel van de instelling van afgifte Underskrift / Signature Den udstedende myndigheds stempel Stamp of the issuing authority No L 77/14 Official Journal of the European Communities 26 . 3 . 73 Cadre reserve au visa de la douane du bureau de sortie de la Communaute Abschnitt fÃ ¼r den Sichtvermerk der Ausgangszollstelle der Gemeinschaft Riquadro riservato al visto doganale dell'ufficio di uscita della ComunitÃ Vak bestemd voor het visum van het douanekantoor van uitgang van de Gemeenschap Rubrik reserveret pÃ ¥tegning af udgangstoldstedet i FÃ ¦llesskabet Section reserved for the stamp of the customs office at the point of exit from the Community Les produits dÃ ©signÃ ©s ci-dessus ont quittÃ © le territoire de la Communaute a destination de la Suisse . Die obengenannten Erzeugnisse haben das Gebiet der Gemeinschaft zur Ausfuhr in die Schweiz verlassen . I prodotti sopra designati hanno lasciato il territorio della ComunitÃ a destinazione della Svizzera . Bovenvermelde goederen hebben het grondgebied van de Gemeenschap met bestemming Zwitser ­ land verlaten . OvernÃ ¦vnte varer har forladt FÃ ¦dlesskabets omrÃ ¥de for udfÃ ¸rsel til Schweiz . The products designated above have left Community territory for Switzerland . Cachet du bureau Stempel der Zollstelle Timbro dell'ufficio Stempel van het kantoor Toldstedets stempel Customs stamp Lieu / Ort / Luogo / Plaats / Sted / Place Date / Datum / data/ datum / dato / date Signature / Unterschrift / Firma / Handtekening / Underskrift / Signa ­ ture Cadre rÃ ©servÃ © aux autoritÃ ©s suisses Abschnitt fÃ ¼r die Sichtvermerke der Schweizer BehÃ ¶rden Riquadro riservato alle autoritÃ svizzere Vak bestemd voor de Zwitserse autoriteiten Rubrik reserveret de schweiziske myndigheder Section reserved for the Swiss authorities ( 1 ) (2) (3 ) (4) (5 ) (6) Cachet du N ° de Signature bureau l'acquit Observations : Ce titre est Ã remplir en un original et trois copies au moins en utilisant du papier carbone . Ce titre n'est valable que 60 jours Ã partir de la date de son Ã ©mission. Ce titre n'est valable que pour la quantitÃ © qui y est indiquÃ ©e ; toutefois , une tolÃ ©rance de 5% est admise. Bemerkungen : Diese Bescheinigung ist in einer Urschrift und mit mindestens drei Durchschriften auszufÃ ¼llen . Diese Bescheinigung ist nur 60 Tage vom Tag ihrer Ausstellung an gÃ ¼ltig . Diese Bescheinigung gilt nur fÃ ¼r die darin angegebene Menge ; Abweichungen bis zu 5% sind jedoch gestattet . Osservazioni : Il presente titolo deve essere redatto in un originale e almeno tre copie utilizzando carta carbone. Il presente titolo Ã ¨ valido per 60 giorni a decorrere dalla data di emissione. Il presente titolo Ã ¨ valido unicamente per il quantitativo in esso indicato con una tolleranza del 5 % . Opmerkingen : Deze verklaring moet worden ingevuld met ten minste drie doorslagen , met gebruikmaking van carbonpapier . Deze verklaring geldt slechts 60 dagen vanaf de datum van afgifte . Deze verklaring is slechts geldig voor de erin vermelde hoeveelheid , een afwijking van 5 % is echter toegestaan . BemÃ ¦rkninger : Denne attest udfyldes i en original og mindst tre gennemslag . Denne attest gÃ ¦lder kun 60 dage fra datoen for dens udstedelse . Denne attest gÃ ¦lder kun for det heri anfÃ ¸rte kvantum ; tolerancer pÃ ¥ op til 5% er dog tilladt . Notes : This certificate is to be completed in an original and at least three copies using carbon paper. This certificate is valid only for 60 days from the date of issue . This certificate is valid only for the amount indicated thereon ; however, a tolerance of 5% is admissible . 26. 3 . 73 Official Journal of the European Communities No L 77/15 ANNEX C ANNEXE II / ANLAGE II / ALLEGATO II / BIJLAGE II / BILAG II / ANNEX II / Titre de qualitÃ © pour l'exportation de certains fromages vers l'Espagne QualitÃ ¤tsbescheinigung fÃ ¼r die Ausfuhr bestimmter KÃ ¤sesorten nach Spanien Titolo di qualitÃ per l'esportazione di alcuni formaggi verso la Spagna Verklaring van kwaliteit voor de uitvoer van bepaalde kaassoorten naar Spanje Kvalitetscertifikat for eksport af visse oste til Spanien Certificate of quality for export of certain cheeses to Spain Certificado de calidad para la exportaciÃ ³n a EspaÃ ±a de determinados quesos Original / Original / Originale / Origineel / Original / Original / Original (copie / Durchschrift / copia / kopie / kopi / copy / Copia) Ã tat membre exportateur AusfÃ ¼hrender Mitgliedstaat Stato membro esportatore Lid-Staat van uitvoer r Eksporterende medlemsstat Exporting Member State Estado miembro exportador . Titre n0 Bescheinigung Nr. Titolo n . Verklaring nr. , Attest nr . Certificate No Certificado n0 L'organisme compÃ ©tent Die zustÃ ¤ndige Stelle L'organismo competente De bevoegde instantie Den kompetente myndighed The competent authority El organismo competente certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the consignment of certifica que la partida de kg net kg netto kg netto kg netto kg netto kg net kg neto faisant l'objet de la (des ) facture(s) n ° Gegenstand der Rechnung(en) Nr. oggetto della (e ) fattura(e) n . onderwerp zijnde van factuur (uren) nr . anfÃ ¸rt i faktura nr. covered by invoice(s ) No objeto de la(s) factura(s) n0 du vom del van af of (date) de (fecha) exporte par ausgefÃ ¼hrt durch esportata da uitgevoerd door udfÃ ¸rt af exported by exportada por consiste en besteht aus consiste in bestaat uit bestÃ ¥r af consists of consiste en ¢(2) No L 77/16 Official Journal of the European Communities 26. 3 . 73 N0 d'ordre Lfd. Nr. N. d'ordine Volgnr. LÃ ¸benr. No of order N0 de orden Colis / Sendungen / Colli / Colli / Kolli / Packages / Bultos DÃ ©nomination du fromage Bezeichnung des KÃ ¤ses Denominazione del formaggio Omschrijving van de kaassoorten (2 ) Ostens betegnelse Name of cheese DenominaciÃ ³n del queso Poids net Netto ­ gewicht Peso netto Netto ­ gewicht NettovÃ ¦gt Net weight Peso neto Marques et nos Marken und Nummern Marche e numeri Merken en nummers MÃ ¦rker og numre Marks and numbers Marcas y nÃ ºmeros Nombre et nature Anzahl und Art Numero e specie Aantal en aard Antal og art Number and nature NÃ ºmeros y naturaleza dÃ ©clare en outre que les fromages faisant l'objet du prÃ ©sent titre ont Ã ©tÃ © produits en bestÃ ¤tigt auÃ erdem, daÃ  die KÃ ¤se, die Gegenstand dieser Bescheini ­ gung sind , hergestellt wurden in dichiara inoltre che i formaggi oggetto del presente titolo sono stati prodotti in verklaart voorts dat de kaas die het onderwerp is van deze verkla- /3* ring geproduceerd is in erklÃ ¦rer tillige, at ostene, der er genstand for dette certificat , er frem ­ stillet i declares also that the cheeses forming the subject of this certificate were produced in declara , ademÃ ¡s, que los quesos objeto del presente certificado se han producido en sont de qualitÃ © saine, loyale et marchande et rÃ ©pondent aux dispositions relatives Ã la composi ­ tion applicables Ã l'exportation dans ce pays . von gesunder und handelsÃ ¼blicher QualitÃ ¤t sind und hinsichtlich der Zusammensetzung den Bestimmungen entsprechen, die in diesem Land bei der Ausfuhr angewandt werden. sono di qualitÃ sana, leale e mercantile e sono conformi alle disposizioni relative alla composi ­ zione applicabili all'esportazione in detto paese. van gezonde handelskwaliteit is en beantwoordt aan de bepalingen betreffende de samenstelling die in dat land van toepassing zijn bij de uitvoer. at de er af god og sund handelskvalitet og opfylder de i dette land for eksport gÃ ¦ldende bestem ­ melser vedrÃ ¸rende varens sammensÃ ¦tning. are of sound, and fair marketable quality and comply with the provisions relating to composition applicable to exports in this country . son de calidad sana, leal y comercial y cumplen las disposiciones relativas a la composiciÃ ³n, aplicables a la exportaciÃ ³n en este pais . Lieu et date d'Ã ©mission Ausstellungsort und Datum Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Lugar y fecha de emisiÃ ³n Signature / Unterschrift / Firma Handtekening / Underskrift Signature / Firma Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van de instelling van afgifte Den udstedende myndigheds stempel Stamp of issuing authority Sello del Organismo emisor 26. 3 . 73 Official Journal of the European Communities No L 77/17 Nom et prÃ ©nom ou raison sociale et adresse complete de l'exportateur Name und Vorname oder Firma und vollstÃ ¤ndige Adresse des AusfÃ ¼hrers Nome e cognome o ragione sociale e indirizzo completo dell'esportatore (*) · Naam en voornaam of firmanaam en volledig adres van de exporteur EksportÃ ¸rens navn og fornavn eller firmanavn og fuldstÃ ¦ndige adresse Surname and first name or company name and full address of exporter . Apellido y nombre o razÃ ³n social y direcciÃ ³n completa del exportador Mentionner le type du fromage en plus de la marque Ã ©ventuelle ou de la dÃ ©nomination commerciale AuÃ er eventueller Angabe der Marke oder Handelsbezeichnung, Angabe der Art des KÃ ¤ses Indicare il tipo del formaggio oltre all'eventuale marca o alla denominazione commerciale (2) · Naast het eventuele merk of de handelsbenaming de kaassoort aangeven Udover evt . mÃ ¦rke eller handelsbetegnelse anfÃ ¸res ostesort Mention type of cheese in addition to any brand or trade name . MenciÃ ³nese el tipo de queso, la marca si la hubiera y en su defecto la denominaciÃ ³n comercial Indiquer l'Ã tat membre de production Angabe des Hersteller-Mitgliedstaats Indicare lo Stato membro produttore (3 )  De Lid-Staat van produktie aangeven Medlemsstat, i hvilken fremstillingen har fundet sted Indicate producing Member State . Indiquese el Estado miembro productor Cadre rÃ ©servÃ © au visa de la douane du bureau de sortie de la CommunautÃ © Abschnitt fÃ ¼r den Sichtvermerk der Ausgangszollstelle der Gemeinschaft Riquadro riservato al visto doganale dell'ufficio di uscita della ComunitÃ Vak bestemd voor het visum van het douanekantoor van uitgang van de Gemeenschap Dette felt er forbeholdt attestation fra det toldsted, hvorigennem varerne forlader FÃ ¦llesmarkedet Space reserved for stamp of customs office of exit from the Community Espacio reservado al visado de la Aduana de salida de la Comunidad Les produits dÃ ©signÃ ©s dans le cadre ci-dessus ont quittÃ © le territoire de la CommunautÃ © Die im obengenannten Abschnitt erwÃ ¤hnten Erzeugnisse haben das Gebiet der Gemeinschaft verlassen I prodotti designati nel riquadro di cui sopra hanno lasciato il territorio della ComunitÃ De goederen, in bovenvermeld vak aangeduid, hebben het grondgebied van de Gemeenschap verlaten De i det foranstÃ ¥ende nÃ ¦vnte varer har forladt FÃ ¦llesmarkedets omrÃ ¥de The products described in the panel above have left the territory of the Community Los productos indicados en el cuadro de mÃ ¡s arriba han salido del territorio de la Comunidad Cachet du bureau Stempel der Zollstelle Timbro dell'ufficio Stempel van het kantoor Toldstedets stempel Customs stamp Sello de la Aduana Lieu / Ort / Luogo / Plaats / Sted / Place / Lugar Date / Datum / Data / Datum / Dato / Date / Fecha Signature / Unterschrift / Firma / Handtekening / Underskrift / Signature / Firma No L 77/18 Official Journal of the European Communities 26. 3 . 73 ANNEX D ANNEXE III / ANLAGE III / ALLEGATO III / BIJLAGE III / BILAG II / ANNEX III / Titre pour l'exportation de certains fromages vers l'Espagne Bescheinigung fÃ ¼r die Ausfuhr bestimmter KÃ ¤sesorten nach Spanien Titolo per l'esportazione di alcuni formaggi verso la Spagna Verklaring voor de uitvoer van bepaalde kaassoorten naar Spanje Certifikat for eksport af visse oste til Spanien Certificate for export of certain cheeses to Spain Certificado para la exportaciÃ ³n a EspaÃ ±a de determinados quesos Original / Original / Originale / Origineel / Original / Original / Original (copie / Durchschrift / copia / kopie / kopi / copy / copia) Titre n0 Bescheinigung Nr. Titolo n . Verklaring nr. Certificat nr. Certificate No Certificado n0 Ã tat membre exportateur AusfÃ ¼hrender Mitgliedstaat Stato membro esportatore Lid-Staat van uitvoer Eksporterende medlemsstat Exporting Member State Estado miembro exportador L'organisme compÃ ©tent Die zustÃ ¤ndige Stelle L'organismo competente De bevoegde instantie Den kompetente myndighed The competent body El organismo competente certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van attesterer at partiet omfattende certifies that the consignment of certifica que la partida de kg net kg netto kg netto kg netto kg netto kg net kg neto du vom del van af of (date) de (fecha) faisant l'objet de la (des ) facture(s) n0 Gegenstand der Rechnung(en) Nr. oggetto della (e) fattura (e) n . onderwerp zijnde van factuur (uren) nr . svarende til faktura subject of invoice(s) No objeto de la (s ) factura(s ) n °  i 1) exporte par ausgefiihrt durch esportata da uitgevoerd door eksporteret af exported by exportada por consiste en besteht aus consiste in bestaat uit bestÃ ¥r af consists of consiste en ¢(2)(3) 26. 3 . 73 Official Journal of the European Communities No L 77/19 N ° d'ordre Lfd. Nr. N. d'ordine Volgnr. LÃ ¸benr. Serial No N0 de orden Colis / Sendungen / Colli / Colli / Kolli / Packages / Bultos Denomination du fromage Bezeichnung des KÃ ¤ses Denominazione del formaggio (2 ) Omschrijving van de kaassoort 3Ostens betegnelse ( ' Name of cheese DenominaciÃ ³n del queso Poids net Netto ­ gewicht Peso netto Netto ­ gewicht NettovÃ ¦gt Net weight Peso neto Marques et nos Marken und Nummern Marche e numeri Merken en nummers MÃ ¦rker og numre Marks and numbers Marcas y nÃ ºmeros Nombre et nature Anzahl und Art Numero e specie Aantal en aard Antal og art Number and nature NÃ ºmero y naturaleza dÃ ©clare que les fromages faisant l'objet du present titre repondent aux dispositions relatives a la composition applicables dans l'Ã tat membre producteur prÃ ©vues Ã l'exportation et sont de qualitÃ © saine, loyale et marchande ; bestÃ ¤tigt , daÃ  die KÃ ¤se, die Gegenstand dieser Bescheinigung sind , hinsichtlich der Zusammenset ­ zung den Bestimmungen entsprechen, die im Hersteller-Mitgliedstaat bei der Ausfuhr angewandt werden, und von gesunder und handelsÃ ¼blicher QualitÃ ¤t sind ; dichiara che i formaggi oggetto del presente titolo sono conformi alle disposizioni relative alla composizione applicabili nello Stato membro produttore previste all'esportazione e sono di qualiÃ sana, leale e mercantile ; verklaart dat de kaas , die het onderwerp is van deze verklaring, beantwoordt aan de bepalingen betreffende de samenstelling die in de producerende Lid-Staat van toepassing zijn bij de uitvoei ; erklÃ ¦rer at ostene , der er genstand for dette certifikat, i henseende til deres sammensÃ ¦tning op ­ fylder de bestemmelser, der gÃ ¦lder for eksport fra den medlemsstat , hvor fremstillingen har fundet sted, og at de er af god og sund handelskvalitet ; declares that the cheeses which are the subject of this certificate comply with the provisions rela ­ ting to composition applicable to exports in the producing Member State and are of sound , and fair marketable quality ; declara que los quesos objeto del presente certificado cumplen las disposiciones relativas a la composiciÃ ³n, aplicables a la exportaciÃ ³n en el Estado miembro productor, y son de calidad sana , leal y comercial ; dÃ ©clare en outre que, si les autres conditions sont remplies , les produits en cause bÃ ©nÃ ©ficieront de la restitution valable pour les exportations vers l'Espagne , Ã l'exclusion des territoires doua ­ niers Ã rÃ ©gime particulier , le jour au cours duquel le service des douanes accepte l'acte par lequel le dÃ ©clarant manifeste sa volontÃ © de procÃ ©der Ã l'exportation vers l'Espagne Ã l'exclusion des territoires douaniers Ã rÃ ©gime particulier ; bestÃ ¤tigt auÃ erdem, daÃ  bei Vorliegen der Ã ¼brigen Voraussetzungen fÃ ¼r die Erzeugnisse die Er ­ stattung gezahlt wird, die fÃ ¼r Ausfuhren nach Spanien  mit Ausnahme der Zollgebiete mit besonderer Regelung  an dem Tage gilt, an dem die Zollstelle die ErklÃ ¤rung annimmt, durch die der ErklÃ ¤rende seinen Willen kundgibt, die Erzeugnisse nach Spanien auszufÃ ¼hren , mit Aus ­ nahme der Zollgebiete mit besonderer Regelung ; dichiara inoltre che, se le altre condizioni sono soddisfatte, i prodotti in causa beneficieranno della restituzione valida per le esportazioni verso la Spagna , ad esclusione dei territori doganali a regime particolare, il giorno nel quale il servizio delle dogane accetta l'atto con il quale il dichia ­ rante manifesta la sua volontÃ di procedere all'esportazione verso la Spagna ad esclusione dei territori doganali a regime particolare ; verklaart voorts dat, indien aan de overige voorwaarden is voldaan , voor de betrokken produkten de restitutie zal worden toegekend , welke voor de uitvoer naar Spanje, met uitzondering van de douanegebieden met een bijzondere regeling, geldt op de dag, waarpp de douanedienst het docu ­ ment in ontvangst neemt, waarbij de declarant zijn voornemen te kennen geeft over te gaan tot de uitvoer naar Spanje, met uitzondering van de douanegebieden met een bijzondere regeling ; No L 77/20 Official Journal of the European Communities 26. 3 . 73 erklÃ ¦rer tillige, at der for vedkommende varer sÃ ¥fremt de yderligere betingelser herfor er tilstede  vil blive udbetalt det restitutionsbelÃ ¸b, der for eksport til Spanien, undtaget toldomrÃ ¥der under ­ kastet sÃ ¦rlige bestemmelser, er gÃ ¦ldende den dato, pÃ ¥ hvilken toldmyndighederne accepterer eksportÃ ¸rens erklÃ ¦ring om at ville eksportere varerne til Spanien, undtaget toldomrÃ ¥der under ­ kastet sÃ ¦rlige bestemmelser ; declares, moreover, that, if the other conditions are satisfied, the products in question shall benefit from the restitution on exports to Spain, excluding customs territories with special arrange ­ ments , valid on the day on which the customs authorities accept the declaration by the exporter expressing his willingness to export to Spain, excluding customs territories with special arrange ­ ments ; declara , ademÃ ¡s, que dichos productos , si se cumplen las demÃ ¡s condiciones, se beneficiarÃ ¡n de las compensaciones en vigor para las exportaciones a EspaÃ ±a , salvo las exportaciones a territorios aduaneros de rÃ ©gimen particular, el dia en que el Servicio de Aduanas acepte la declaraciÃ ³n del exportador relativa a su voluntad de exportar a EspaÃ ±a , salvo que se trate de exportaciones a territorios aduaneros de rÃ ©gimen particular . dÃ ©clare enfin que l'exportateur a remis la dÃ ©claration visÃ ©e Ã l'article 5 du rÃ ¨glement (CEE) n ° 1579/70 (4). bestÃ ¤tigt schlieÃ lich, daÃ  der Exporteur die in Artikel 5 der Verordnung (EWG) Nr. 1579/70 (4) genannte ErklÃ ¤rung Ã ¼bermittelt hat. dichiara infine che l'esportatore ha consegnato la dichiarazione di cui all'articolo 5 del regola ­ mento (CEE) n. 1579/70 (4). verklaart ten slotte dat de exporteur de verklaring voorzien bij artikel 5 van Verordening (EEG) nr. 1579/70 (4) heeft overgelegd. erklÃ ¦rer endelig, at eksportÃ ¸ren har fremlagt den i artikel 5 i forordning (EÃF) Nr. 1579/70 (4 ) nÃ ¦vnte erklÃ ¦ring. Declares also that the exporter has submitted the declaration referred to in Article 5 of Regulation (EEC) No 1579/70 (4). declara tambiÃ ©n que el exportador ha presentado la declaraciÃ ³n a que se refiere el articulo 5 del reglamento (CEE) no. 1579/70 (4). Lieu et date d'Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Lugar y fecha de emisiÃ ³n Date limite de validitÃ © GÃ ¼ltig bis zum Data limite di validitÃ - Laatste datum van geldigheid Sidste gyldighedsdato Last day of validity Fecha limite de validez Cachet de l'organisme emetteur Stempel der ausstellenden Stelle Signature/Unterschrift/Firma/Handtekening/Under ­ Timbro dell'organismo emittente skrift/Signature/Firma Stempel van de instelling van afgifte Den udstedende myndigheds stempel Stamp of issuing body Sello del Organismo emisor (') f Nom et prÃ ©nom ou raison sociale et adresse complÃ ¨te de l'exportateur Name und Vorname oder Firma und vollstÃ ¤ndige Anschrift des Exporteurs Nome e cognome o ragione sociale e indirizzo completo dell'esportatore Naam en voornaam of firmanaam en volledig adres van de exporteur EksportÃ ¸rens navn og fornavn eller firmanavn og fuldstÃ ¦ndige adresse Surname and first name or company name and full address of exporter Apellidos y nombre o razÃ ³n social y direcciÃ ³n completa del exportador 26. 3 . 73 Official Journal of the European Communities No L 77/21 ' Pour les fromages fondus indiquer la teneur en matiÃ ¨res grasses en poids de la matiÃ ¨re sÃ ¨che et Ã ©ventuellement s'ils sont fabriquÃ ©s Ã partir d'Emmental ou de GruyÃ ¨re FÃ ¼r SchmelzkÃ ¤se den Fettgehalt in Gewichtshundertteilen in der Trockenmasse angeben und gegebenenfalls , ob der SchmelzkÃ ¤se aus Emmentaler oder Greyerzer hergestellt wurde Per i formaggi fusi indicare il tenore di materie grasse, in peso, della sostanza secca ed eventual ­ mente se sono stati fabbricati con Emmental o GruyÃ ¨re /2\ Bij gesmolten kaas, het vetgehalte in gewichtspercenten, berekend op het droge stof-gehalte, aan ­ * ' geven en eventueel of de gesmolten kaas bereid is op basis van Emmental- of GruyÃ ¨rekaas For smelteost anfÃ ¸rest det vÃ ¦gtmÃ ¦ssige indhold af fedt i tÃ ¸rstof samt, i givet fald , om varen er fremstillet af Emmental eller GruyÃ ¨re For processed cheeses, indicate the fat content by weight in the dry matter, and where appropriate , if produced from Emmental or GruyÃ ¨re Para los quesos fundidos indiquese el contenido de materia grasa en peso del extracto seco y en su caso, si se han fabricado con Emmental o GruyÃ ¨re Mentionner le type du fromage en plus de la marque Ã ©ventuelle ou de la dÃ ©nomination commer ­ ciale AuÃ er eventueller Angabe der Marke oder Handelsbezeichnung, Angabe der Art des KÃ ¤ses Indicare il tipo di formaggio oltre all'eventuale marca o denominazione commerciale ^ / Naast het eventuele' merk of de handelsbenaming de kaassoort aangeven Udover evt. mÃ ¦rke eller handelsbetegnelse anfÃ ¸res ostesort Mention the type of cheese in addition to any brand, or trade name . MenciÃ ³nese el tipo del queso , la marca si la hubiera o en su defecto la denominaciÃ ³n comercial Cette dÃ ©claration ne s'applique qu'aux exportations de fromages Emmental et GruyÃ ¨re relevant de la sous-position 04.04 A, fromages fondus relevant de la sous-position 04.04 D , Cheddar, Chester relevant de la sous-position 04.04 E I (b) 1 ainsi que de l'Edam nÃ ©erlandais de premiÃ ¨re qualitÃ © relevant de la sous-position 04.04 E I (b) 5 du tarif douanier commun Diese ErklÃ ¤rung betrifft nur die Ausfuhr vom Emmentaler- und Greyerzer-KÃ ¤se der Tarifstelle 04.04 A, SchmelzkÃ ¤se der Tarifstelle 04.04 D , Chedaar, Chester der Tarifstelle 04.04 E I (b) 1 und niederlÃ ¤ndischen Edamer erster QualitÃ ¤t der Tarifstelle 04.04 E I (b) 5 des Gemeinsamen Zoll ­ tarifs Questa dichiarazione si applica solo all'esportazione di formaggi Emmental e GruyÃ ¨re della sottovoce 04.04 A, di formaggi fusi della sottovoce 04.04 D, di formaggi Cheddar e Chester della sottovoce 04.04 E I (b) 1 nonchÃ © dell'Edam olandese di prima qualitÃ della sottovoce 04.04 E I ( b) 5 della tariffa doganale comune Deze verklaring heeft uitsluitend betrekking op de uitvoer van Emmental en GruyÃ ¨rekaas , be ­ /4\ horende tot de onderverdeling 04.04 A, gesmolten kaas behorende tot de onderverdeling 04.04 D, * ' Cheddar- en Chesterkaas , behorende tot de onderverdeling 04.04 E Ã ¯ (b) 1 , alsmede Nederlandse Edammerkaas van eerste kwaliteit,' behorende tot de onderverdeling 04.04 E I (b) 5 van het ge ­ meenschappelijk douanetarief Denne erklÃ ¦ring vedrÃ ¸rer kun udfÃ ¸rsel af Emmentaler og GruyÃ ¨re under Pos . nr. 04.04 A, smel ­ teost under Pos. nr. 04.04 D, Cheddar og Chester under Pos. nr. 04.04 E I (b) i og hollandsk Edam ost af fÃ ¸rste kvalitet under Pos . nr. 04.04 E I (b) 5 i den fÃ ¦lles toldtarif. This declaration applies only to exports of Emmental and GruyÃ ¨re cheeses falling within sub ­ heading No 04.04 A, processed cheeses falling within subheading No 04.04 D , Cheddar, including Chester cheese falling within subheading No 04.04 E I (b) 1 and first quality Dutch Edam Cheese falling within subheading No 04.04 E I (b) 5 of the Common Customs Tariff. Esta declaraciÃ ³n solo es aplicable a las exportaciones de quesos Emmental y Gruyere que corres ­ ponden a las subpartidas 04.04 A, a las de quesos fundidos de las subpartidas 04.04 D, las de quesos Cheddar y Chester de las subpartidas 04.04 E I (b) 1 y las de quesos Edam holandÃ ©s de primera calidad de las subpartidas 04.04 E I (b) 5 del Arancel de Aduanas comÃ ºn Cadre reserve au visa de la douane du bureau de sortie de la CommunautÃ © Abschnitt fÃ ¼r den Sichtvermerk der Ausgangszollstelle der Gemeinschaft Riquadro riservato al visto doganale dell'ufficio di uscita della ComunitÃ Vak bestemd voor het visum van het douanekantoor van uitgang van de Gemeenschap Dette felt er forbeholdt attestation fra det toldsted, hvorigennem varerne forlader FÃ ¦llesmarkede Space reserved for stamp of the customs office of exit from the Community Espacio reservado para el visado de la Aduana de salida de la Comunidad Les produits dÃ ©signÃ ©s dans le cadre ci-dessus ont quittÃ © le territoire de la CommunautÃ © Die im obengenannten Abschnitt erwÃ ¤hnten Erzeugnisse haben das Gebiet der Gemeinschaft verlassen I prodotti designati nel riquadro di cui sopra hanno lasciato il territorio della ComunitÃ De goederen , in bovenvermeld vak aangeduid , hebben het grondgebied van de Gemeenschap verlaten De i det foranstÃ ¥ende nÃ ¦vnte varer har forladt FÃ ¦llesmarkedets omrÃ ¥de The products described in the panels above have left the territory of the Community Los productos indicados en el cuadro de mÃ ¡s arriba han salido del territorio de la Comunidad No L 77/22 Official Journal of the European Communities 26 . 3 . 73 Lieu/Ort/Luogo/Plaats/Sted/Place/Lugar Date/Datum/Data/Datum/Dato/Date/Fecha Signature/Unterschrift/Firma/Handtekening/Underskrift/ Signature/Firma Cachet du bureau Stempel der Zollstelle Timbro dell'ufficio Stempel van het kantoor Toldstedets stempel Customs stamp Sello de la Aduana Cadre reserve aux autorites espagnoles Abschnitt fÃ ¼r die Sichtvermerke der spanischen BehÃ ¶rden Riquadro riservato alle autoritÃ spagnole Vak bestemd voor de Spaanse autoriteiten Feltet forbeholdt de spanske myndigheder Space reserved for the Spanish authorities Espacio reservado para el visado de la Aduana espaÃ ±ola Sello de la aduana Customs stamp Lugar/Place Fecha/Date Firma /Signature Observations : Ce titre est Ã remplir en un original et trois copies au moins en utilisant du papier carbone . Ce titre n'est valable que 60 jours Ã partir de la date de son Ã ©mission . Ce titre n'est valable que pour la quantitÃ © qui y est indiquÃ ©e ; toutefois , une tolÃ ©rance de 5% est admise. Bemerkungen : Diese Bescheinigung ist in einer Urschrift und mit mindestens drei Durchschriften auszufÃ ¼llen . Diese Bescheinigung ist nur 60 Tage vom Tag ihrer Ausstellung an gÃ ¼ltig . Diese Bescheinigung gilt nur fÃ ¼r die darin angegebene Menge ; Abweichungen bis zu 5% sind jedoch gestattet . Osservazioni : Il presente titolo deve essere-redatto in un originale e almeno tre copie utilizzando carta carbone . 11 presente titolo Ã ¨ valido per 60 giorni a decorrere dalla data di emissione . H presente titolo Ã ¨ valido unicamente per il quantitativo in esso indicato con una tolleranza del 5% . Opmerkingen : Deze verklaring moet worden ingevuld met ten minste drie doorslagen met gebruikmaking van carbonpapier . Deze verklaring geldt slechts 60 dagen vanaf de datum van afgifte . Deze verklaring is slechts geldig voor de erin vermelde hoeveelheid ; een afwijking van 5% is echter toegelaten . BemÃ ¦rkninger : Dette certifikat skal udfÃ ¦rdiges i original og mindst tre kopier med gennemslag. Dette certifikat er kun gyldigt i 60 dage fra udstedelsesdatoen . Dette certifikat gÃ ¦lder kun for den heri angivne mÃ ¦ngde ; en afvigelse pÃ ¥ 5% er dog tilladt . Notes : This certificate is to be made out in an original and at least three copies , using carbon paper This certificate is valid only for 60 days from date of issue . This certificate is valid only for the quantity indicated thereon ; however, a tolerance of 5% is admissible . Observaciones : Este certificado se extenderÃ ¡ en original y tres copias por lo menos , utilisando papel carbÃ ³n. Este certificado tiene un plazo de validez de 60 dias a partir de la fecha de emisiÃ ³n . Este certificado solo es vÃ ¡lido para la cantidad en el mismo indicada ; sin embargo, se admite una tolerancia del 5% . 26. 3 . 73 Official Journal of the European Communities No L 77/23 ANNEX E ANNEX IV Declaration The undersigned (*) declares that the price of the consignment of kg of cheese (") forming the subject of invoice No of to be exported to Spain , excluding customs territories with special arrangements , shall be not less than ( 3) units of account per 100 kg net weight free-to-Spanish-frontier or cif Spanish port ; declares , moreover, than on exporting the cheeses in question, no repayments or premiums or other forms of rebate are or will be granted to the purchaser, which might result in a lower value than the value indicated above . Place and date : Signature : ( 1 ) Surname and first name or company name and full address of the exporter. (2 ) Mention the type of cheese in addition to any brand or trade name . (3 ) The prices must not be less than :  143-29 u.a. / 100 kg net weight for Emmental and Gruyere cheese in whole cheeses falling within subheading 04.04 A 1 (a) 1 of the Spanish customs tariff ;  157-14 u.a. / 100 kg net weight for Emmental and Gruyere cheeses in the form of vacuum packed pieces of a weight exceeding 1 kg falling within subheading 04.04 A I (b) 1 of the Spanish customs tariff ;   166-29 u.a. / 100 kg net weight for Emmental and Gruyere cheeses in the form of vacuum packed pieces of a weight equal to or less than 1 kg and exceeding 75 g falling within subheading 04.04 A 1 (c ) 1 of the Spanish customs tariff ;  140-67 u.a. / 100 kg net weight for processed cheeses made from Emmental or Gruyere cheese falling within subheading 04.04 D 1 ( a ) and 04.04 D 1 (b ) of the Spanish customs tariff ;  143-50 u.a. / 100 kg net weight for processed cheeses made from Emmental or Gruyere cheese falling within subheading No 04.04 D 1 (c ) of the Spanish customs tariff ;  121-57 u.a. / 100 kg net weight for other processed cheeses falling within subheading 04.04 D 2 (a ) of the Spanish customs tariff ;  124-64 u.a./100 kg net weight for other processed cheeses falling within subheading 04.04 D 2 (b) of the Spanish customs tariff ;  127-64 u.a. / 100 kg net weight for other processed cheeses falling within subheading 04.04 D 2 (c) of the Spanish customs tariff ;  115-54 u.a. / 100 kg net weight for Cheddar cheese ripened for less than three months falling within subheading 04.04 G 1 (b) 1 of the Spanish customs tariff ;  126-36 u.a. / 100 kg net weight for Cheddar cheese ripened for three or more months falling within subheading 04.04 G 1 (b) 1 of the Spanish customs tariff ;  118-71 u.a. / 100 kg net weight for first quality Dutch Edam cheese of a minimum fat content by weight of 40% in the dry matter and ripened from 7 to 8 weeks falling within subheading 04.04 G 1 (b) 3 of the Spanish customs tariff ; No L 77/24 Official Journal of the European Communities 26 . 3 . 73 ANNEX F List referred to in Article 35 (2 ) Period of validity for export licences for milk and milk products (applicable from 1 February 1973) Period of validity CCT heading No Description of goods Obligatorydestination a) 30 days    b) until the end of the third calendar month following that in which the licence was issued    c) until the end of the fifth calendar month following that in which the licence was issued products listed in Article 1 of Regula ­ tion (EEC) No 804/ 68  